Citation Nr: 1338014	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  10-44 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a sleep disorder, to include insomnia.

4.  Entitlement to service connection for chloracne of the shoulders, bilaterally.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from April 1970 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  Subsequently the RO in Togus, Maine took jurisdiction of the case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On the Veteran's substantive appeal form (VA Form 9), the Veteran indicated that wanted a Board video conference hearing.  In subsequent correspondence from the Veteran's representative dated October 29, 2013, a change of the Veteran's address was documented, and it was confirmed that he wished to present testimony at a Board video conference hearing, to be held at the VARO in Togus, Maine.  

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  As the RO schedules video conference hearings, a remand of this matter for the requested hearing is warranted.   

Accordingly, this matter is hereby REMANDED for the following action:

The RO should schedule the Veteran for a Board video conference hearing at the VARO in Togus, Maine, in accordance with his request.  The RO should notify the Veteran and his representative of the date and time of the hearing and this notification should be included in the record.  See 38 C.F.R. § 20.704(b) (2013).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



